United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 14, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-30641
                        Conference Calendar



UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

CHASITY TRAVIS,
                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 5:04-CR-50017-ALL
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Chasity Travis appeals his sentence following his guilty-

plea conviction for infringement of copyrighted works having a

retail value of $2,500 or more.    Travis argues for the first time

on appeal that, in light of United States v. Booker, 125 S. Ct.

738 (2005), his sentence is invalid because the district court

applied the Sentencing Guidelines as if they were mandatory.

     As Travis concedes, our review is for plain error.         See

United States v. Mares, 402 F.3d 511, 513 (5th Cir.), cert.

denied, 126 S. Ct. 43 (2005).     Here, the district court erred by


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-30641
                                  -2-

imposing a sentence pursuant to a mandatory application of the

Sentencing Guidelines.   See Booker, 125 S. Ct. at 768; see also

Mares, 402 F.3d at 520-21 & n.9.    However, Travis cannot

establish that this error affected his substantial rights.   The

record does not establish that the sentencing court would have

imposed a different sentence had it been proceeding under an

advisory guideline scheme.    In the absence of a showing that his

sentence likely would have been different, Travis cannot

establish plain error, and his Booker argument fails.    See United

States v. Valenzuela-Quevedo, 407 F.3d 728, 733 (5th Cir.), cert.

denied, 126 S. Ct. 267 (2005).

     AFFIRMED.